Citation Nr: 0303630	
Decision Date: 03/04/03    Archive Date: 03/18/03

DOCKET NO.  01-01 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a back disability 
secondary to scoliosis and shortening of the left leg.

2.  Entitlement to an increased rating for varicose veins of 
the right leg, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel



INTRODUCTION

The veteran served on active duty from March 1949 to 
September 1952, and again from September 1954 to September 
1957.  His awards include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which, among other things, denied 
service connection for a back disability and increased the 
disability evaluation for varicose veins of the right leg to 
10 percent.  

The veteran requested a hearing before the Board in his VA 
Form 9, Appeal to Board of Veterans' Appeals, submitted in 
December 2000; however, because of his current state of 
incarceration, such a hearing could not be scheduled.  In a 
letter to the veteran through his representative in October 
2002, the Board advised the veteran that a hearing could not 
be scheduled, but that he was entitled to submit additional 
evidence and/or testimony, including an audiotape of his 
testimony, to be made a part of the record.  In January 2003, 
the veteran submitted a letter to the Board with additional 
arguments.  Accordingly, the Board finds that the veteran's 
request for a hearing has been fulfilled by VA to the best of 
its ability and it appears from the record that the veteran 
is satisfied that he has submitted all relevant testimony.

The Board also notes at this juncture that there are several 
outstanding issues addressed by the veteran in recent 
correspondence that are not before the Board for 
adjudication.  As such, the Board requests that the RO 
address the veteran's claims for entitlement to service 
connection for sinusitis and entitlement to a compensable 
evaluation for infectious hepatitis.  Additionally, it would 
appear from recent correspondence from the veteran that he is 
requesting an earlier effective date for the assignment of a 
compensable evaluation for varicose veins of the right leg.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's evidence of a combat incurred back injury 
is not satisfactory.

3.  The veteran did not sustain a chronic low back disability 
as a result of his periods of active service.

4.  The veteran does not have a chronic back disability that 
pre-existed service and was aggravated by experiences during 
his periods of active service.

5.  The veteran has varicose veins of the right lower 
extremity with no stasis dermatitis or ulceration.  Swelling 
is relieved when sitting.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in, aggravated by, 
or developed as a consequence of active service.  38 U.S.C.A. 
§§ 1110, 1131, 1153, 1154 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.306, 3.310 (2002).

2.  The criteria for a disability evaluation higher than 10 
percent for varicose veins of the right lower extremity have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1-4.16, 4.104, Diagnostic Code 7120 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board notes that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West Supp. 2001)].  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal and for the reasons expressed immediately below finds 
that the development of the claims on appeal has proceeded in 
accordance with the provisions of the law and regulations. 

VA has a duty under the VCAA to notify the veteran and his or 
her representative of any information and evidence needed to 
substantiate and complete a claim as well as to inform the 
veteran as to whose responsibility it is to obtain the needed 
information.  The veteran was informed of the requirements of 
the VCAA specifically and in detail in a letter dated in 
January 2001, as well as in a supplemental statement of the 
case dated in February 2002.  The Board finds that the 
information provided to the veteran specifically satisfied 
the requirements of 38 U.S.C.A. Section 5103 in that the 
veteran was clearly notified of the evidence necessary to 
substantiate his claims and the responsibilities of the 
parties in obtaining evidence.  Additionally, the veteran was 
advised in an April 2001 letter that the Indiana Department 
of Corrections would not release medical records directly to 
VA and that, as a consequence, the veteran was responsible 
for obtaining those records and submitting them to VA.  Under 
these circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  After reviewing the record, the Board finds that VA 
has complied with the VCAA's duty to assist by aiding the 
veteran in obtaining medical evidence, attempting to obtain 
medical records from the Indiana Department of Corrections 
and advising the veteran that he was responsible for 
obtaining those records because they would not be released to 
VA, and by affording the veteran a physical examination.  It 
appears that all known and available medical records relevant 
to the issues on appeal have been obtained and are associated 
with the veteran's claims file, and the veteran does not 
appear to contend otherwise.  Furthermore, the Board notes 
that the veteran and his representative have been accorded 
ample opportunity to present evidence and argument in support 
of the veteran's claims.  Although a personal hearing was 
unable to be scheduled due to the veteran's incarceration, he 
submitted testimony in writing in January 2003, and has 
actively participated in the development of his claims on 
appeal.  Thus, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA and the applicable regulatory changes published 
to implement that statute.  

I.  
Service Connection

Background

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.303(a).  The mere fact of an in-service injury 
is not enough; there must be evidence of a chronic 
disability resulting from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
to be established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to 
that symptomatology.  Id.

A preexisting disease will be presumed to have been 
aggravated by military service when there is an increase in 
disability during such service, unless there is a specific 
finding that the increase is due to the natural progress of 
the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
In deciding an aggravation claim, the Board must determine, 
after having found the presence of a preexisting condition, 
whether there has been any measurable worsening of the 
disability during service and whether such worsening 
constitutes an increase in disability.  See Browder v. Brown, 
5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 
155, 163 (1993).  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  See 38 C.F.R. § 3.306(b).

Additionally, it is important to note at this juncture that 
in the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign or expedition, VA shall accept as sufficient proof 
of service connection of any disease or injury alleged to 
have been incurred in or aggravated by such service 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions or hardships of such service 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary and 
the reasons for granting or denying service connection in 
each case shall be recorded in full.  See 38 U.S.C.A. 
§ 1154(b).

The basic facts regarding the issue of entitlement to service 
connection for a back disability are not in dispute.  
Specifically, the veteran entered service with no knowledge 
of an existing back disability.  He also was not aware that 
one of his lower extremities was shorter than the other.  
Upon entrance examination in March 1949, there were no 
defects found.  During service, there were a few complaints 
of low back pain treated without the need for follow-up and 
upon discharge from the veteran's first period of active 
service in September 1952, he had no complaints of a back 
disability.  This fact is also evidenced by the silence 
regarding such a complaint in the veteran's January 1953 
application for VA compensation benefits.

Upon VA examination in March 1953, there was no evidence of a 
back disability or of a shortened lower extremity.  The 
veteran re-enlisted in the Army in September 1954, was found 
to have no defects and served another three years.  Upon 
discharge examination in September 1957, there was no 
evidence of a back disability.  Upon VA examination in 
October 1957, there was no complaint of a back disability and 
the examiner did not find one.  Again, there was no mention 
of one lower extremity being shorter than the other.

In November 1958, the veteran submitted a statement from his 
treating physician regarding the veteran's disabilities; 
there was no mention of a back disability and/or a shortening 
of a lower extremity.  Upon VA examination in December 1958, 
there was no complaints or findings of a back disability.  

The veteran submitted two statements in 1977 outlining 
corrections that he believed needed to be made to his service 
medical records.  There was no mention of a back injury, a 
back disability, a problem associated with one leg being 
shorter than the other, or of any type of back pain resulting 
from active service.  In December 1977, the veteran submitted 
a statement from a fellow serviceman describing a combat 
injury but, again, there was no mention of any type of back 
injury and/or disability.

In September 1989, the veteran submitted a statement in 
support of a claim for a total rating based on individual 
unemployability.  In that statement, the veteran made his 
first mention of experiencing back pain.  He later submitted 
copies of a December 1989 x-ray report showing moderate 
levoscoliosis at L3, slight rotation of L3 and L4, and 
degenerative apophyseal joint disease, as well as a January 
1990 magnetic resonance imaging report showing a mild 
circumferential disc bulge and early osteoarthritic changes 
at the L2-L3 level.

The veteran submitted a claim for entitlement to service 
connection for a back disability in April 1997, asserting 
that a chiropractor discovered in the 1980's that the 
veteran's left lower extremity was shorter than the right one 
due to a tilting of the pelvis secondary to the congenital 
disease scoliosis.  The veteran further asserted that the 
failure to detect this problem prior to his periods of active 
service and to prescribe the appropriate orthotic shoes to be 
worn during his periods of active service had caused the 
current low back disability.

Upon VA examination in April 1999, the veteran complained of 
back pain as a result of carrying a backpack during his 
periods of active service.  The examiner reviewed the 
veteran's claims folder, performed an examination, and opined 
that the veteran had low back pain as a result of a 
shortening of the left lower extremity caused by degenerative 
disc disease of the lumbar spine and compensatory scoliosis.  
The examiner did not relate the veteran's low back pain to 
any specific activities other than walking with a limp due to 
the shortening of one lower extremity.  The veteran submitted 
correspondence dated in August 1999, thanking the VA examiner 
for his time; there was no suggestion of an inadequate 
examination.

In October 1999, the veteran submitted an affidavit from his 
sister stating, in pertinent part, that the veteran had had 
scoliosis from birth and she believed that his periods of 
active service caused his current spinal problems.  The 
veteran's sister did not suggest that she was aware of a back 
disability prior to the veteran's periods of active service.  
There is no indication that the veteran's sister is a medical 
professional.

In September 2002, the veteran submitted a statement 
asserting that his back pain began after a May 1952 combat 
experience.  He reiterated, however, that it was not until 
the 1980's that it was discovered that one of his lower 
extremities was shorter than the other.  In the veteran's 
January 2003 written presentation, he again asserted that his 
spinal disc problems began in Korea in 1952 and that his 
shortened left leg aggravated the scoliosis that existed 
prior to his period of service.

Analysis 

Under Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996) and 
Caluza v. Brown, 7 Vet. App. 498 (1995), the correct 
application 38 U.S.C.A. Section 1154(b) requires a three-
step, sequential analysis:

(1) Has the claimant produced "satisfactory lay or other 
evidence of such injury or disease."  "Satisfactory 
evidence" is defined as "credible evidence that would allow 
a reasonable fact finder to conclude that the alleged injury 
or disease was incurred in or aggravated by the veteran's 
combat service."

(2)  Is the proffered evidence "consistent with the 
circumstances, conditions, or hardships of such service."  

(3) Once these the first two steps are met, the Secretary 
"shall accept" the veteran's evidence as "sufficient proof 
of service connection," even if no official record of such 
incurrence exists, unless the government can meet the burden 
of showing "clear and convincing evidence to the contrary."  

In Collette, it was expressly held that during the first two 
steps of this sequential analysis, the credibility 
determination must be made as to the veteran's evidence 
standing alone, not weighing the veteran's evidence with 
contrary evidence.  Only in the third step may contrary 
evidence, such as a Report of Medical Examination at 
Separation, be brought into play.  Collette, 82 F.3d at 393.

The veteran has reported a back injury in combat.  His awards 
include the Combat Infantry Badge.  Therefore, the Board 
finds the provisions of 38 U.S.C.A. Section 1154(b) apply at 
least as to the assertion that there was a back injury in 
service in 1952.  Under Collette, the Board first rules that 
the veteran's evidence of a combat-incurred back injury is 
not "satisfactory."  The assertion of a combat injury was 
made first by the veteran some half-century after the event.  
This statement is in direct or effective contradiction of his 
own multiple earlier statements that either failed to mention 
any back disorder or attributed his back disability to 
various causes, but did not mention a combat-incurred back 
injury.  Thus, examined solely in the context of the 
veteran's own contradictory evidence, the assertion in 2002 
of a combat-incurred back injury is not credible and, 
consequently, is not "satisfactory." 

In the alternative, even assuming the Board had found the 
veteran's evidence of a combat-incurred back injury 
satisfactory, there is clear and convincing evidence that any 
back injury in service did not produce a chronic back 
disability.  Specifically, following within a reasonable 
period after the date of the reported combat injury, the 
veteran was provided at least five physical examinations; one 
by the service department in September 1952, one by VA in 
March 1953, again by the service department in September 1954 
and October 1957, and again by VA in December 1958.  None of 
these examinations disclosed a back disability.  In addition 
to this negative competent medical evidence, the record also 
reflects that the veteran made no reference to a back 
disability proximate to service when he filed claims for 
benefits and he submitted private medical evidence in 1958 
addressing other disorders that was silent as to any back 
disability.  Even as late as 1977, his proposed amendments to 
his service records were silent as to a back injury or back 
disability.  In sum, this evidence is simply overpowering 
that there was no chronic back disability related to a 
combat-incurred back injury in service in 1952.  

Given the evidence as outlined above, the Board finds that 
the first credible evidence of a back disability is dated in 
the 1980's.  While the veteran now recalls that he 
experienced back pain during service, there is no medical 
evidence to suggest the presence of a back disability prior 
to service, during service, or within twenty years of the 
veteran's last discharge from service.  The veteran's own 
statements between 1953 and the 1980's are inconsistent with 
his subsequent allegations of continuity of symptoms.  The 
veteran has repeatedly advised VA that the shortening of his 
left lower extremity and the presence of levoscoliosis were 
not found until the 1980's.  The plethora of documentation 
surrounding the veteran's periods of active service and 
applications for VA benefits following his two periods of 
service with its obvious lack of findings regarding what 
would have been a noticeable defect, i.e.:  the shortening of 
a lower extremity by over one inch causing a distinct change 
in gait, speaks volumes as to the time of development of such 
a defect.  Additionally, the veteran's current diagnosis of 
scoliosis was characterized as compensatory, suggesting that 
it is not congenital in nature.  Consequently, the Board 
cannot find that a back disability existed prior to service 
in order to consider a possible aggravation of such a disease 
during active service.  It is noted, however, that even if 
the veteran were to submit medical evidence that scoliosis 
existed prior to service, it does not appear from the record 
that there was any worsening during service as the first 
evidence of back disability is dated over twenty years 
following the veteran's discharge from service.

Therefore, following a complete review of the evidence of 
record and the veteran's arguments for finding the current 
back disability to be service-related, the Board finds that 
the veteran did not incur a back disability during service, 
did not have a preexisting back disability that was 
aggravated during service, and did not develop a back 
disability as a consequence of his periods of active service.  
The objective evidence clearly shows that the veteran did not 
have a chronic back disability until the 1980's and that 
disability is unrelated to the veteran's service.  
Accordingly, entitlement to service connection for a back 
disability is denied.

II.
Increased  Evaluation

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran's right leg varicose veins have been evaluated 
using the criteria of 38 C.F.R. Section 4.104, Diagnostic 
Code 7120.  Specifically, a 100 percent rating is assigned 
when there is evidence of varicose veins with massive board-
like edema and constant pain at rest; a 60 percent rating is 
assigned when there is persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration in addition to the diagnosis of varicose veins; a 
40 percent evaluation is assigned when there is evidence of 
varicose veins with persistent edema and stasis pigmentation 
or eczema, with or without intermittent ulceration; a 20 
percent rating is assigned when there is evidence of varicose 
veins with persistent edema, incompletely relieved by 
elevation of extremity, with or without beginning stasis 
pigmentation or eczema; and, a 10 percent rating is assigned 
when the objective medical evidence shows the presence of 
varicose veins with intermittent edema of an extremity or 
aching and fatigue in the leg after prolonged standing or 
walking, with symptoms relieved by elevation of the extremity 
or the use of compression hosiery.

The veteran has specifically requested a 40 percent rating 
for varicose veins of the right lower extremity due to 
constant pain and functional limitation caused by weakness in 
the leg and his inability to walk very far without 
experiencing swelling.  He has also related ulceration and 
swelling not completely relieved with elevation of the leg.  
It is noted that the veteran asserted that he received 
treatment at the Indiana Department of Corrections for his 
varicose veins from June 2002 to December 2002, but such 
records have not been submitted.  As noted above, VA advised 
the veteran that those records would not be released to VA 
and must be submitted by the veteran.  Accordingly, the 
evaluation of the veteran's disability is based upon the 
April 1999 findings of the VA examiner and the veteran's own 
reports of symptoms.

In April 1999, the veteran underwent VA examination and 
complained of swelling in his legs associated with 
hypertension and noted that it was controlled with 
medication.  He also asserted that he experienced pain with 
walking one-half hour, prolonged standing, and during cold 
weather.  Upon examination, superficial varicose veins were 
noted around the veteran's right ankle-area with the ankle 
being tender upon palpation.  There was dependent pulling of 
the varicose veins when standing and swelling relieved with 
sitting.  From the knee to the ankle on the right there were 
mild varicose veins measuring 0.6 millimeters; there was no 
stasis dermatitis or ulceration noted in the lower 
extremities.  The examiner diagnosed residuals of vein 
ligation in the right lower extremity with varicosities, 
pulling of the veins from the ankle area and dorsum of the 
feet, said to be symptomatic on activity, long standing, and 
cold weather.

Given the evidence as outlined above, the Board finds that 
the criteria for a disability evaluation higher than 10 
percent for varicose veins of the right lower extremity have 
not been met as the swelling in the right lower extremity was 
described as relieved with swelling and there is no evidence 
of persistent edema.  Although the veteran has asserted in 
correspondence that swelling in the right leg is not relieved 
with elevation, he related to the VA examiner that he had 
swelling in the legs associated with hypertension that was 
under control with medication and appears only to have 
complained of pain with standing, activity and cold weather.  
It is also noted at this juncture that the veteran recently 
complained that the VA examination was inadequate, but 
immediately following the examination he submitted 
correspondence thanking the VA examiner for his time and 
there was no suggestion of an inadequate examination.  
Consequently, the Board finds that the VA examination report 
is adequate upon which to base its determination and that the 
findings do not support the grant of a disability evaluation 
higher than 10 percent for varicose veins of the right lower 
extremity on a schedular basis.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

Although the veteran asserts that he is functionally limited 
by his service-connected varicose veins, he has not 
identified any specific factors which may be considered to be 
exceptional or unusual in light of VA's schedule of ratings, 
and the Board has been similarly unsuccessful.  The veteran 
has not required frequent periods of hospitalization for his 
disability and there is no objective evidence of exceptional 
limitation beyond that contemplated by the schedule of 
ratings.  The Board does not doubt that limitation caused by 
pain and swelling in a lower extremity with activity would 
have an adverse impact on employability; however, loss of 
industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a) and 
4.1.  38 C.F.R. Section 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Consequently, the Board finds 
that the evaluation assigned in this decision adequately 
reflects the clinically established impairment experienced by 
the veteran and a higher evaluation for varicose veins of the 
right lower extremity is also denied on an extra-schedular 
basis.




ORDER

Service connection for a back disability secondary to 
scoliosis and left leg shortening is denied.

A disability evaluation higher than 10 percent for varicose 
veins of the right lower extremity is denied.



	                        
____________________________________________
	Richard B. Frank
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

